DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, elected claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto , 312 F.2d 937, 136 USPQ 458 (CCPA 1963). The functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, “for loading bars into…”, “configured to move one feedstock bar…”, configured to insert…” (claims 10, 18) are examples of functional limitations.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Titchener (US 2018/0311899) in view of Hardwick et al. (US 2020/0306869, hereafter “Hardwick”).
Regarding claim 10, Titchener discloses a container assembly 100 (fig. 1A-B) for loading feedstock bars 150 (rods) [0029, 0052], into an additive deposition machine 101 (fig. 1C), the container comprising: Page 3 of 9Application No. 16/539,760Application Filing Date: August 13, 2019Docket No. 18-2315-US-NPa staging mechanism (flipper arm & stopper- 162 & 166 [0054]) within the container, the staging mechanism configured to move one feedstock bar 150 of a plurality of feedstock bars held within the container (within cartridge 115) from a staging position not in axial alignment (horizontally stacked- fig. 1A) with a spindle to another position in axial alignment (vertically aligned) with a drive system 104 of the additive deposition machine (fig. 1A, [0052-0053]).  
Examiner notes that “for loading feedstock bars into a spindle an additive friction stir deposition machine” is a functional limitation and additive friction stir machine does not structurally limit the claimed container (see Claim Interpretation above). Titchener is silent concerning an additive friction stir deposition machine. Nonetheless, Hardwick (also directed to additive manufacturing system) discloses solid-state additive manufacturing method based on friction stirring [0005], wherein a synergistic effect of severe plastic deformation promotes mixing by the friction stir action and forms a fully dense not limited by any specific structure as long as they achieve staging and loading functions. 
In light of Hardwick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate any suitable friction stir machine/spindle in the additive manufacturing system of Titchener because doing so would provide synergistic effect of severe plastic deformation to promote mixing by the friction stir action and help to form a fully dense solid with uniformly refined grain structure. Thus, Titchener as modified by Hardwick discloses a system for loading feedstock bars into a spindle of an additive friction stir deposition machine.
As to claim 11, Titchener discloses that staging mechanism comprises at least one staging actuator- motor 124 [0055]. In addition, the combination of Titchener & Hardwick above includes the staging mechanism comprising at least one staging actuator such as an actuator with bearings.  
Regarding claim 18, Titchener discloses a system for loading feedstock bars into an additive deposition machine (3D printing machine-abstract), the system (fig. 1) comprising: Page 3 of 9Application No. 16/539,760Application Filing Date: August 13, 2019Docket No. 18-2315-US-NPa container 100 (feeder assembly- fig. 1A-B) configured to hold a plurality of feedstock bars 150 (rods) [0029, 0052]; a staging mechanism (flipper arm & stopper- 162 & 166 [0054]) within the container, the staging mechanism configured to move one feedstock bar 150 of a plurality of feedstock bars held within the container (within cartridge 115) from a staging position not in axial alignment (horizontally stacked- fig. 1A) with a spindle to another position in axial alignment (vertically aligned) with a drive system 104 of the additive deposition machine (fig. 1A, [0052-0053]]; and a loading actuator 124 (motor- [0055]) configured to insert the one feedstock bar 150 into a drive system 104 of the additive deposition machine 104 (fig. 1A). It is also noted that recited “staging mechanism” and “loading actuator” are broad and not limited by any specific structure as long as they achieve staging and loading functions.
Examiner notes that “for loading feedstock bars into a spindle of an additive friction stir deposition machine” is a functional limitation and additive friction stir machine does not structurally limit the claimed system (see Claim Interpretation above). Titchener is silent concerning an additive friction stir deposition machine. Nonetheless, Hardwick (also directed to additive manufacturing system) discloses solid-state additive manufacturing method based on friction stirring [0005], wherein synergistic effect of sever plastic deformation to promote mixing by the friction stir action and forms a fully dense solid with uniformly refined grain structure [0016]. Analogous to Titchener, 
As to claim 19, Titchener discloses that the staging mechanism comprises  a rotating lever 166 (rotating arm 166- [0054]). In addition, the combination of Titchener & Hardwick in claim 18 above includes the staging mechanism comprising at least one staging actuator such as an actuator with bearings.  
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Titchener in view of Hardwick as applied to claim 10 above, and further in view of Stranberg (US 2020/0238609).
As to claim 12, Titchener discloses feed roller ([0053], fig. 2- 230) in the feeder assembly, but does not mention a helicoid spring for biasing a feed bar. Stranberg (also drawn to additive manufacturing system- abstract) teaches a helicoid spring 40 in engagement with a feed roller 34 (fig. 2), wherein the spring 40 provides a biasing force to pull reinforcement material R [0021]. Moreover, one of ordinary skill would recognize that use of any suitable spring in a feeding mechanism is common knowledge in the art of additive manufacturing. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a helicoid spring similar to Stranberg in the feeding mechanism of Titchener in order to provide necessary biasing force which would enable to move the feedstock bar/rod into a desired position. Thus, Titchener as modified by Hardwick and Stranberg includes a helicoid spring for biasing feedstock bar(s) into a staging position, and at least one staging actuator configured to move the one feedstock bar into axial alignment with the spindle from the staging position in the container.  
As to claim 16, Titchener discloses feed roller ([0053], fig. 2- 230) in the feeder assembly, but does not mention a spring. However, Stranberg (also drawn to additive manufacturing system- abstract) teaches a helicoid spring 40 in engagement with a feed roller 34 (fig. 2), wherein the spring 40 provides a biasing force to pull reinforcement material R [0021]. Moreover, one of ordinary skill would recognize that use of any suitable spring in a feeding mechanism is common knowledge in the art of additive manufacturing. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a helicoid spring similar to Stranberg in the 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims 10 and 18 have been considered but are moot because the new grounds of rejection does not rely on Fastert reference applied in the prior rejection of record for pertinent teaching or matter challenged in the argument. Specifically, examiner notes that current rejection now relies upon disclosure of Titchener.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735